PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of November 7, 2003, the Court has determined that the order on appeal is not immediately reviewable. See Charter Medical-Jacksonville, Inc. v. Community Psychiatric Centers of Florida, Inc., 482 So.2d 437 (Fla. 1st DCA 1985); see also Federal Property Management Corp. v. Health Care and Retirement Corp. of America, 462 So.2d 493 (Fla. 1st DCA 1984). Accordingly, the appeal is hereby dismissed.
BARFIELD, KAHN and HAWKES, JJ., concur.